Title: From Thomas Jefferson to Conrad Alexandre Gérard, 8 June 1779
From: Jefferson, Thomas
To: Gérard, Conrad Alexandre




Sir
Wmsburg June 8th 1779.

The General Assembly of Virginia at their first Session which was held after the conclusion of the Treaties of Alliance and Commerce between his most Christian Majesty and the American Congress, tho’ seeing that fortunate event in all its importance, yet omitted to give it their particular approbation, entertaining a daily hope that the Confederation of the united States would be acceded to by all the parties, and that the Ratification of their Congress would then be the most proper and complete confirmation, and the most satisfactory to the Mind of their great and good Ally. But as that has not yet taken place they have now thought it their Duty no longer to pretermit their particular Sense of it and so far as their Interests and powers extend, to declare it obligatory; and have accordingly instructed me to communicate to the Minister of his most Christian Majesty resident at Philadelphia their Note of ratification; which I now have the honor to inclose to you. I obey their Commands with the greater pleasure because I know the grateful Sense which the Individual Members of that Body and the Citizens of this Commonwealth in general entertain of those Treaties, the high Value they set on them, and the disposition they have to convince you in every future instance that Nothing in their power shall be wanting to remove from your mind every cause of dissatisfaction which may at any time arise and to render these Treaties as lasting as to them they have been Safe honourable and pleasing.

I have the Honor to be with the most profound respect Your Excellency’s Most Obedt. & mo: hble Servt.,

Th: Jefferson



EnclosureIn General Assembly 
friday the 4th June 1779.
Resolved nemine contradicente, that the treaties of alliance and commerce entered into between His Most Christian Majesty of France, on the one part, and the Congress of the United States of America, on behalf of the said States on the other part, ought to be ratified and confirmed so far as is in the power of this Commonwealth, and the same are accordingly hereby ratified, confirmed and declared binding on this Commonwealth.
Resolved, that the Governor be desired to notify to the Minister of His Most Christian Majesty, resident at Philadelphia, the above ratification under the Seal of the Commonwealth.

Archibald Cary, Speaker of the Senate
Benjamin Harrison, Speaker of the House of Delegates
Test:
J. Beckley, Clerk of the Senate.
Edmund Randolph, Clerk of the house of delegates.


Virginia to wit
In pursuance of the resolutions of the two Houses of Assembly, I hereby notify their joint ratification of the treaties of Alliance and Commerce entered into between his most Christian Majesty of France on the one part and the Congress of the United States on the other part, as expressed in their resolutions of June 4th 1779. and in testimony thereof have caused the Seal of the Commonwealth to be affixed hereto. Given under my hand this 7th day of June in the Year of Our Lord 1779.


Th: Jefferson
Governor of the Commonwealth of Virginia


